STATE OF LOUISIANA


                         COURT OF APPEAL


                           FIRST CIRCUIT




                          NO. 2021 CA 1043


                     WILLIAM EVANS RUSSELL


                              VERSUS
 v




          S
                     DEBORAH SHARP RUSSELL


                                     Judgment Rendered:   APR 0 8 2022




                    APPEAL FROM THE FAMILY COURT
              IN AND FOR THE PARISH OF EAST BATON ROUGE
                         STATE OF LOUISIANA
                       DOCKET NUMBER F216548


      HONORABLE CHARLENE CHARLET DAY, JUDGE PRESIDING




Deborah P. Gibbs                     Attorney for Plaintiff A
                                                            - ppellee
Baton Rouge, LA                      William Evans Russell




Richard Ducote                       Attorneys for Defendant -Appellant
Victoria McIntyre                    Deborah Sharp Russell
Covington, LA




               BEFORE: McDONALD, LANIER, AND WOLFE, JJ.
McDONALD, J.


         This is an appeal from a judgment that, in part, partitioned community


property and awarded periodic spousal support. After review, we affirm.


                      FACTS AND PROCEDURAL HISTORY


         Dr. William Evans Russell ( hereafter Dr. Russell)      and Dr. Deborah Sharp

Russell (hereafter Dr. Sharp) were married in 1984. They have six children together,

only one of whom is still a minor.        The parties separated on April 9, 2016.       Dr.


Russell filed a petition for divorce on February 15, 2019. Dr. Sharp filed an answer

and reconventional demand maintaining in pertinent part that she was disabled,

without employment, in necessitous circumstances, and in need of interim and final


periodic support.



         The parties were divorced on June 14, 2019.          The parties entered into a


stipulated judgment setting temporary child support and spousal support paid by Dr.

Russell to Dr. Sharp.

         The parties went to trial on the issues of final periodic support and the partition


ofthe community of acquets and gains. Thereafter, the trial court rendered judgment

that,    in part, partitioned the community property and awarded Dr. Sharp final

periodic support. Dr. Sharp appealed that judgment. She makes two assignments of

error on appeal.




    1.    The trial court clearly erred as a matter of law and manifestly abused
         its discretion in not clearly deeming the Ameriprise account community
         property and in failing to award Appellant [ Dr.] Sharp an additional
           218, 856. 85 in the community property partition as her reimbursement
         for 50% of the $ 437, 713. 69 in community funds furtively withdrawn
         from the parties' joint Ameriprise account, without [ Dr.] Sharp' s
         knowledge or consent, and used for non -community purposes.

   2.    The trial court clearly erred and manifestly abused its discretion in
         failing to allocate to Dr. Sharp 50% of the remaining balance in the
         Ameriprise account.




                                              2
                                           DISCUSSION


       The only issue on appeal is the valuation and partition of the Ameriprise

account. It is well settled that a trial court has broad discretion in adjudicating issues

raised by divorce and partition of the community. A trial judge is afforded a great

deal of latitude in arriving at an equitable distribution of the assets between the

spouses.   Factual findings and credibility determinations made in the course of

valuing and allocating assets and liabilities in the partition of community property

may not be set aside absent manifest error. Benoit v. Benoit, 2011- 0376 ( La. App.

1 Cir. 3/ 8/ 12) 91 So. 3d 1015, 1019, writ denied, 2012- 1265 ( La. 9/ 28/ 12) 98 So. 3d


838.   However, the allocation or assigning of assets and liabilities in the partition of

community property is reviewed under the abuse of discretion standard.                        Lockhart


v. Lockhart, 2018- 1690 ( La. App. 1 Cir. 6/ 28/ 19),             2019 WL 2709055, * 3.


        Joint exhibits were entered into evidence at the start of the trial that included


the value of every community asset except the family home.'                          This information


established that the Ameriprise account was a community asset with a balance of

 32, 717. 00 at the time of trial.


        Dr. Russell testified that the account was comprised of funds that he inherited


from his father and his aunt. Dr. Russell testified that on December 31, 2015, the


Ameriprise account balance was $ 55, 671. 54. He testified that around $ 440, 000. 00


was removed from the Ameriprise account prior to that date. He explained that the


funds in the account were used to pay off his aunt' s loan and to invest in a joint

venture with two hospitals in Zachary that ultimately lost money.                      Dr. Russell also


stated that he used funds from the Ameriprise account to pay off the couple' s




 At the trial, Dr. Sharp testified that she disagreed with the appraisal of the family home that was done by
the court- appointed appraiser, Margaret L. Musso, and asked that a new appraisal be done. The trial court
denied the request and noted that Dr. Sharp could have had her own appraisal conducted prior to the trial.
The trial court accepted Ms. Musso' s appraisal of the family home at $ 1, 125, 000. 00.
                                                     3
mortgage on their home.      The petition for divorce was filed on February 15, 2019,

almost four years after most of the Ameriprise funds were spent.


      At the trial, Dr. Sharp was asked by her attorney whether she agreed with the

value of the Ameriprise account given on the joint detailed descriptive list.          She


stated " I don' t object to what it clearly says on the statement. I simply object to the

fact that it was liquidated without my knowledge or consent." Dr. Sharp testified

that she employed Andrew Huffman in Covington to do " a forensic audit of all


personal and business accounts and to find the community property."          When asked


if she was requesting reimbursement for those funds she stated " I      have no evidence


to make that claim."    Mr. Huffman did not appear at the trial.


        The Ameriprise account was in both parties' names, and it appears that the


trial court accepted the Ameriprise account as community property. Louisiana Civil

Code article 2346 provides that each spouse acting alone may manage, control, or

dispose of community property unless otherwise provided by law.

      The trial court denied Dr. Sharp' s claim for reimbursement from funds spent

from the Ameriprise account.      Although Dr. Sharp employed an expert to audit the

business and personal accounts, and paid him $ 10, 000 for his work, she did not call


him as a witness at the trial. Dr. Sharp failed to prove at the trial that any community

funds from the Ameriprise account were used for anything other than a community

purpose and stated that she had no evidence for her claim. The trial court allocated


the funds in the Ameriprise account to Dr. Russell as a credit to him in the division


of the community property.

      The total assets of the community were found to be $ 1, 311, 392. 00 and the

community liabilities were stipulated to be $ 49, 874. 00.   This left a total value of the


community of $1, 261, 518. 00. One half of that amount is $ 630, 759. 00.       Dr. Sharp

was allocated $   144, 128. 00 in assets. Dr. Russell was allocated the rest of the assets,


along with the debts. The parties stipulated that Dr. Russell had a reimbursement

                                             11
claim against the community for property taxes that he paid in 2019 and 2020.       One


half of that reimbursement value, or $ 15, 789. 50, was assigned to each of the parties.


      Dr. Sharp' s equalizing payment from Dr. Russell was calculated by taking

one-half of the community, or $ 630, 759. 00, and subtracting $      144, 128. 00 for the


community assets she was allocated and subtracting $ 15, 789. 50 that she owed to Dr.


Russell for one- half of the property taxes.   Therefore, the trial court awarded an


equalizing payment of $470, 841. 50 to Dr. Sharp from Dr. Russell.

      After a thorough review, we find no manifest error in the partition of the


community property and no abuse of discretion in the allocation of assets and

liabilities in the partition of the community property.   See Benoit, 91 So. 3d at 1019;


Lockhart, 2019 WL 2709055, at * 3.


                                   CONCLUSION


      For the foregoing reasons, the trial court judgment is affirmed.      Costs of the


appeal are assessed against Deborah Sharp Russell.

      AFFIRMED.




                                           5